By the Court.

The object of an attachment on mesne pro cess is to compel the appearance of the defendant, * and to secure to the plaintiff the benefit of his judgmerit. When an officer attaches the debtor’s cattle, the debtor is bound to support them, after notice to him by the officer that they are attached. If he neglects to do it, and they perish from that cause, the loss will be his. They are at his risk. In case he is unable to furnish the necessary sustenance for them, he may procure some person, who will become responsible to the officer, that they shall be produced, when demanded to satisfy the execution that may issue. At any rate, the officer who attaches them is answerable to the creditor for them ; and his apprehension of incurring expense in their maintenance furnishes no excuse for his neglect. According to the agreement of the parties in this case, the defendant must be called, (a)

Defendant defaulted.


 [Tyler vs. Ulmer, 12 Mass. Rep. 163. — Ed.]